1
2
3
4
5
6                                    UNITED STATES DISTRICT COURT

7                                   EASTERN DISTRICT OF CALIFORNIA

8
9    MICHAEL THOMAS,                                 )   Case No.: 1:19-cv-00333-LJO-SAB (PC)
                                                     )
10                    Plaintiff,                     )
                                                     )
11            v.                                     )   ORDER VACATING STAY OF ACTION
                                                         ENTERED ON SEPTEMBER 5, 2019
12                                                   )
     DAVID DAVEY, et.al.,
                                                     )   [ECF No. 20]
13                    Defendants.                    )
                                                     )
14                                                   )
                                                     )
15                                                   )
16            Plaintiff Michael Thomas is appearing pro se and in forma pauperis in this civil rights action
17   pursuant to 42 U.S.C. § 1983.
18            On November 8, 2019, Magistrate Judge Barbara A. McAuliffe conducted a settlement
19   conference in this case, and the case did not settle. Accordingly, it is HEREBY ORDERED that the
20   stay issued on September 5, 2019, is HEREBY VACATED, and the Court will issue the Discovery
21   and Scheduling Order in due course.
22
23   IT IS SO ORDERED.
24
     Dated:        November 12, 2019
25                                                       UNITED STATES MAGISTRATE JUDGE
26
27
28

                                                         1
